                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

CARMEN N. WATSON,                                )
                                                 )
                      Plaintiff,                 )
v.                                               )      Case No. 19-1044-EFM
                                                 )
USD NO. 500, KANSAS CITY, KANSAS,                )
                                                 )
                      Defendant.                 )
                                                 )

                                         ORDER

       Defendant has filed a motion to compel plaintiff’s initial disclosures (ECF No. 98).

The scheduling order required plaintiff to serve her initial disclosures by September 16,

2019 (ECF No. 91). Defense counsel reached out to plaintiff regarding her failure to meet

the disclosure deadline. Plaintiff indicated in her e-mail response that defense counsel did

not have permission to obtain any information about her and she would not be available

for over a month to participate in a telephonic status conference (ECF Nos. 98-2 and 98-

3).

       Plaintiff did not file any response to defendant’s motion to compel. Under the time

requirements set forth in D. Kan. Rule 6.1(d), any response to the motion to compel was

due on October 23, 2019. No timely opposition has been filed. D. Kan. Rule 7.4(b)

provides, “If a responsive brief or memorandum is not filed within the D. Kan. Rule 6.1(d)

time requirements, the court will consider and decide the motion as an uncontested motion.

Ordinarily, the court will grant the motion without further notice.” The court therefore

grants defendant’s unopposed motion.



O:\ORDERS\19-1044-EFM-98.DOCX
      On or before November 14, 2019, plaintiff is directed to serve her initial

disclosures. The court reiterates plaintiff’s responsibility to timely comply with the

requirements of the scheduling order and to move this case toward resolution.

      IT IS SO ORDERED.

      Dated October 31, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                         James P. O=Hara
                                         U. S. Magistrate Judge




                                           2
